 
 
IV 
112th CONGRESS
1st Session
H. RES. 61 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2011 
Mr. Lipinski (for himself, Mr. Smith of New Jersey, Mr. Reed, Mr. Jones, Ms. Kaptur, Ms. McCollum, Ms. Hirono, Mr. Akin, Mr. Baca, Mr. Donnelly of Indiana, Mr. Grijalva, Mr. Ruppersberger, Mrs. Christensen, Mr. Holden, Ms. DeLauro, Ms. Bordallo, Mr. Gonzalez, Mr. Higgins, Mr. King of New York, Mr. McCaul, and Mr. Pascrell) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Supporting the contributions of Catholic schools. 
 
 
Whereas Catholic schools in the United States are internationally acclaimed for their academic excellence, and provide students with more than an exceptional scholastic education; 
Whereas Catholic schools instill a broad, values-added education emphasizing the lifelong development of moral, intellectual, physical, and social values in young people in the United States; 
Whereas the total Catholic school student enrollment for the 2009 to 2010 academic year was over 2,100,000 and the student-teacher ratio was 14 to 1; 
Whereas nearly 30 percent of school children enrolled in Catholic schools are from minority backgrounds, and nearly 15 percent are non-Catholics; 
Whereas Catholic schools produce students strongly dedicated to their faith, values, families, and communities by providing an intellectually stimulating environment rich in spiritual, character, and moral development; 
Whereas the Catholic high school graduation rate is 99 percent, with 80 percent of graduates attending four-year colleges and 17 percent attending two-year colleges or technical schools; 
Whereas in the 1972 pastoral message concerning Catholic education, the National Conference of Catholic Bishops stated, Education is one of the most important ways by which the Church fulfills its commitment to the dignity of the person and building of community. Community is central to education ministry, both as a necessary condition and an ardently desired goal. The educational efforts of the Church, therefore, must be directed to forming persons-in-community; for the education of the individual Christian is important not only to his solitary destiny, but also the destinies of the many communities in which he lives.; 
Whereas Catholic schools are committed to community service, producing graduates who hold helping others as one of their core values; 
Whereas Catholic schools provide a high level of service to the United States by giving students from all regions of the Nation and all socioeconomic backgrounds a strong academic and moral foundation; 
Whereas the National Catholic Education Association and the United States Conference of Catholic Bishops designated the week of January 30, 2011, to February 5, 2011, as the 2011 National Catholic Schools Week; and 
Whereas the theme for this year’s National Catholic Schools Week is Catholic Schools: A+ for America: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals of National Catholic Schools Week, an event cosponsored by the National Catholic Educational Association and the United States Conference of Catholic Bishops and established to recognize the vital contributions of the thousands of Catholic elementary and secondary schools in the United States; and 
(2)supports the continued dedication of Catholic schools, students, parents, and teachers across the United States towards academic excellence, and supports the key role they play in promoting and ensuring a brighter, stronger future for the Nation.  
 
